Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejoinder of Combinations
Claims 1 ,28-30, 32-33, 36-37, 39-41, 45, 47 are allowable. In the restriction requirement of August 19, 2020, applicant was required to pick a single combination or subcombination for examination.  Applicant elected on November 19, 2020, the CpG site, namely cg10673833.  The restriction requirement between the combinations and subcombinations comprising cg10673833, as set forth in the Office action mailed on August 19, 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). 
The examiner had required restriction between subcombinations usable together. Applicant elected a subcombination, namely cg10673833 and claims thereto have been found allowable.  The restriction requirement has been withdrawn as to the subcombinations and combinations comprising cg10673833.  Therefore, Claim 3 has been rejoined and examined. 
Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
The claims are directed to a method of generating a methylation profile from a subject suspected of having a breast or an ovarian cancer by performing NGS technique on treated genomic DNA and mapping sequencing reads from the NGS to a reference to determine the methylation status of cg10673833.  
The specification broadly defines next generation sequencing as comprising 454 Life Sciences platform, Infinium Human Methylation 27K Bead array among other sequencing techniques.  The claims have been amended to requires mapping sequencing reads such that array based methods are no longer within the scope of the claims. 
The prior art teaches whole genome bisulfite sequencing of cell-free DNA for breast cancer (see Legendre et al. Clinical Epigenetics, Vol. 7, No. 100, 2015).  Legendre teaches analysis of cfDNA fragments in healthy, breast cancer and disease free survivors for methylation.  Legendre teaches analysis with Illumina HiSeq 2500 for the reads.  While Legendre teaches performing whole genome bisulfite sequencing, the prior art does not appear to teach analysis of each and every CpG site.  There is no evidence in the art that cg10673833 was analyzed. 

    PNG
    media_image1.png
    372
    800
    media_image1.png
    Greyscale

Legendre appears to teaches analysis of read lengths of 101 bp that only cover 12, 15 and 24% of the genome.  Thus, is not evidence cg10673833 was analyzed.  
The double patenting rejections have been overcome by amendments to the claims in the co-pending applications to require non-obvious cancers.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANINE ANNE GOLDBERG whose telephone number is (571)272-0743. The examiner can normally be reached Monday-Friday 7am-3:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEANINE A GOLDBERG/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        March 1, 2022